AO 245B(Rev. 09/19) Judgment in a Criminal Case

                                         UNITED STATES DISTRICT COURT
                                                                for the
                                                         District of Nebraska

               UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE

                                    v.
                                                                     Case Number: 4:21CR3041-001
                                                                     USM Number: P

                       BRANDON WEBER                                 Richard H. McWilliams
                                                                     Defendant’s Attorney



THE DEFENDANT:
☒ pleaded guilty to count I of the Information.
☐ pleaded nolo contendere to count(s) which was accepted by the court.
☐ was found guilty on count(s) after a plea of not guilty
The defendant is adjudicated guilty of these offenses:
Title & Section& Nature of Offense                                           Offense Ended                              Count
7:136j(a)(1)(A) and 1361(b)(1)(A) UNLAWFUL SALE OF                           April 22, 2020                             I
UNREGISTERED PESTICIDE

        The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s) I
☐ Count(s) dismissed on the motion of the United States.

         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change in the defendant’s
economic circumstances.
                                                                           May 20, 2021
                                                                           Date of Imposition of Sentence:


                                                                        s/ Cheryl R. Zwart
                                                                        United States Magistrate Judge

                                                                        May 25, 2021
                                                                        Date
AO245B(Rev 09/19) Judgment in a Criminal Case                                             Judgment Page 2 of 5
DEFENDANT: BRANDON WEBER
CASE NUMBER: 4:21CR3041-001

                                                      PROBATION

You are hereby sentenced to a term of one (1) year.

                                                MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
2.   You must pay the $25.00 assessment imposed by law.
3.   You must pay the $300.00 fine in accordance with the Schedule of Payments sheet of this judgment.
4.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay
     restitution, fines, or special assessments.


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions
on the attached page.
AO245B(Rev 09/19) Judgment in a Criminal Case                                                Judgment Page 3 of 5
DEFENDANT: BRANDON WEBER
CASE NUMBER: 4:21CR3041-001
                                  STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your
conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72
         hours of your release from imprisonment, unless the probation officer instructs you to report to a different
         probation office or within a different time frame.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation
         officer about how and when you must report to the probation officer, and you must report to the probation officer
         as instructed.
3.       You are not permitted to leave the United States within the next 60 days without the prior consent of your
         supervising officer. Except as needed to apply for a new passport, you must surrender your passport to your
         supervising officer until July 25, 2021.
4.       You must answer truthfully the questions asked by your probation officer.
5.       You must keep your supervising officer apprised on your current address and notify the officer at least 10 days
         before changing addresses. You must allow the probation officer to visit you at any time at your home or
         elsewhere, and you must permit the probation officer to take any items prohibited by the conditions of your
         supervision that he or she observes in plain view.
6.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
         unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
         your work (such as your position or your job responsibilities), you must notify the probation officer at least 10
         days before the change. If notifying the probation officer at least 10 days in advance is not possible due to
         unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
         change or expected change.
7.       You must notify your supervising officer of any contact made with law enforcement personnel, including, but not
         limited to, any arrest, questioning, or traffic stop, within 72 hours of such contact.
8.       You must participate in mental health counseling as deemed necessary by your supervising officer after an
         appropriate evaluation and recommendation for treatment by a mental health professional; sign authorization for
         the release of information to pretrial services; and pay all or a portion of the treatment costs in an amount and on a
         schedule to be arranged by the supervising officer.
9.       You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.

Defendant’s Signature                                                                      Date
AO245B(Rev 09/19) Judgment in a Criminal Case                                            Judgment Page 4 of 5
DEFENDANT: BRANDON WEBER
CASE NUMBER: 4:21CR3041-001
                            SPECIAL CONDITIONS OF SUPERVISION


l.       You must pay a fine in the amount of 300.00 to the Clerk of the U.S. District Court, 111 S. 18th Plaza, Suite
         1152, Omaha, Nebraska 68102-1322. This amount is due immediately.

         Without limiting the foregoing, you must make payments to satisfy the criminal monetary penalty in the following
         manner: (a) monthly installments of $100 or 3% of your gross income, whichever is greater; (b) the first payment
         shall commence 30 days following the date of this judgment, and continue until the criminal monetary penalty is
         paid in full; and (c) you are responsible for providing proof of payment to the probation officer as directed.

zz.      You must report to the Supervision Unit of the U.S. Probation Office for the District of Nebraska between the
         hours of 8:00 a.m. and 4:30 p.m., 100 Centennial Mall North, 530 U.S. Courthouse, Lincoln, Nebraska, (402)
         437-1920, within seventy-two (72) hours of being placed on probation or release from confinement and,
         thereafter, as directed by the probation officer.
AO245B(Rev 09/19) Judgment in a Criminal Case                                                        Judgment Page 5 of 5
DEFENDANT: BRANDON WEBER
CASE NUMBER: 4:21CR3041-001
                                                CRIMINAL MONETARY PENALTIES

         The defendant must pay the total criminal monetary penalties in accordance with the schedule of payments set
forth in this judgment.

                Assessment              Restitution     Fine           AVAA Assessment*                JVTA Assessment**
TOTALS          $25.00 still due                        $300.00



                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A   ☒ Lump sum payment of $25.00 due immediately, balance due
      ☐      not later than _____, or
      ☒      in accordance with       ☐ C, ☐ D, ☒ E, or ☐ F below; or

B   ☐ Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or

C   ☐ Payment in equal ____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months or
      years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D   ☐ Payment in equal _____ (e.g., weekly, monthly, quarterly) installments of $ _____ over a period of _____ (e.g., months or
      years), to commence ______ (e.g., 30 or 60 days) after release from imprisonment to a term of supervision; or

E   ☒ Payment during the term of probation will commence within 30 days (e.g., 30 or 60 days) after entry of judgment. The court
         will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F   ☐ Special instructions regarding the payment of criminal monetary penalties:



CLERK'S OFFICE USE ONLY:

ECF DOCUMENT

I hereby attest and certify this is a printed copy of a document which was electronically filed with the United States
District Court for the District of Nebraska.

Date Filed:__________________________________

DENISE M. LUCKS, CLERK

By ______________________________________Deputy Clerk
